PER CURIAM.
Appellant was found guilty of two counts of lewd and lascivious assault upon a child and was sentenced to fifteen years on each count to run concurrently. On appeal, this court affirmed his convictions, but remanded for resentencing. Lockwood v. State, 608 So.2d 133 (Fla. 4th DCA 1992). On remand, the trial court resentenced Lockwood to fifteen years incarceration for count one and ten years probation for count two to run consecutively. This appeal follows.
The state concedes that the trial court incorrectly resentenced appellant to a sentence greater than the original sentence imposed. See Regueiro v. State, 619 So.2d 463, 465 (Fla. 4th DCA 1993). We have reviewed the other points raised by appellant and find them to be without merit. We once again remand for resentencing.
DELL, C.J., and POLEN and STEVENSON, JJ., concur.